DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,525,448 B2 (patent-1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below.
The present claims require A catalyst comprising: a support comprising: an external surface; about 60 wt% to about 99 wt% silica; and about 1.0 wt% to about 5.0 wt% alumina; a catalytic layer disposed within the support adjacent to the external surface, where the catalytic layer further comprises Pd, Au, and potassium acetate (KOAc); a Brunauer-Emmett-Teller surface area of about 130 m2/g to about 300 m2/g; and a geometric surface area per packed bed volume from about 800 m2/m3 to about 1300 m2/m3. wherein (a) the KOAc is from about 60 kg/m3 to about 150 kg/m3 of the catalyst; or (b) the catalytic layer has an average thickness from about 50 μm to about 150 μm, or (c) the KOAc is from about 60 kg/m3 to about 150 kg/m3 of the catalyst and the catalytic layer has an average thickness from about 50 µm to about 150 µm. 
The patent claims meet all limitations of the present claims. Specifically, patent-1 recites and wherein the catalytic layer has an average thickness from about 50 μm to about 200 μm (patent-1, claim 1), which encompasses with the range of the present claims 3, 9 and 11-15. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,864,500 B2 (patent-2). Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below.
The present claims require A catalyst comprising: a support comprising: an external surface; about 60 wt% to about 99 wt% silica; and about 1.0 wt% to about 5.0 wt% alumina; a catalytic layer disposed within the support adjacent to the external surface, where the catalytic layer further comprises Pd, Au, and potassium acetate (KOAc); a Brunauer-Emmett-Teller surface area of about 130 m2/g to about 300 m2/g; and a geometric surface area per packed bed volume from about 800 m2/m3 to about 1300 m2/m3. wherein (a) the KOAc is from about 60 kg/m3 to about 150 kg/m3 of the catalyst; or (b) the catalytic layer has an average thickness from about 50 μm to about 150 μm, or (c) the KOAc is from about 60 kg/m3 to about 150 kg/m3 of the catalyst and the catalytic layer has an average thickness from about 50 µm to about 150 µm. 
The patent claims meet all limitations of the present claims. Specifically, patent-2 recites that the catalytic layer has an average thickness from about 50 μm to about 150 μm (patent-2, claim 1), which overlaps with the ranges of the present claims 3, 9, 11-15 and 17. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Priority
Applicant’s claim for the benefit of a prior-filed application (16708966, filed 12/10/2019; 15745859, filed on 01/18/2018; PCT/US2016/043387, filed on 07/21/2016; PRO 62195499, filed on 07/22/2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
	
Claim Interpretation
In each line 6 of claims 1, 11 and 16, it recites a phrase “a catalytic layer disposed within the support adjacent to the external surface”. The examiner interprets the phrase refers to the catalytic layer is disposed within the support adjacent to the external surface of the support and extends inward towards the interior of the support according to specification [0032], or in other words, the catalytic layer penetrates the external surface of the support and extends inward towards the interior of the support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “the catalytic layer has an average thickness from about 100 µm to about 200 µm” (emphasis added).  However, claim 1, which claim 3 depends on, recites “the catalytic layer has an average thickness from about 50 µm to about 150 µm” (emphasis added).  It is unclear if claim 3 broadens or further limits claim 1.  The Examiner interprets the catalytic layer in claim 3 being about 100 µm to about 150 µm. Clarification is requested.

Claim 9 recites, “the catalytic layer has an average thickness from about 100 µm to about 200 µm” (emphasis added).  However, claim 1, which claim 2 depends on, which claim 9 depends on, recites “the catalytic layer has an average thickness from about 50 µm to about 150 µm” (emphasis added).  It is unclear if claim 9 broadens or further limits claim 1.  The Examiner interprets the catalytic layer in claim 9 being about 100 µm to about 150 µm. Clarification is requested.

Claim 17 recites, “the catalytic layer has an average thickness from about 100 µm to about 200 µm” (emphasis added).  However, claim 16, which claim 17 depends on, recites “the catalytic layer has an average thickness from about 50 µm to about 150 µm” (emphasis added).  It is unclear if claim 17 broadens or further limits claim 16.  The Examiner interprets the catalytic layer in claim 17 being about 100 µm to about 150 µm. Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites “wherein the catalytic layer has an average thickness from about 100 µm to about 200 µm”, which fails to further limit the scope of claim 11, which also requires the limitation “where the catalytic layer has an average thickness from about 100 µm to about 200 µm”. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khanmamedova et al., US 6,794,332 B2 (Khanmamedova) in view of Reitzmann et al., US 2013/0338378 A1 (Reitzmann), and taken in view of evidence by Kyriopoulos, Development of high-performance vinyl acetate monomer (VAM) catalysts, Technischen Universitat Darmstadt, 2009 (Kyriopoulos) (all three are provided in IDS received on 11/06/2020) and Dorai et al., Packing fixed bed reactors with cylinders: Influence of particle length distribution, Procedia Engineering, 2012, 1335-1345 (Dorai).
Regarding claims 1-3, 9-13 and 16-17, Khanmamedova discloses a shell impregnated catalyst of Pd--Au produced on a silica support (i.e., the silica support would necessarily have an external support for the shell) (Khanmamedova, Abstract).
Khanmamedova further discloses that the support particles used in the process of producing catalyst of this invention are solid particulate materials that are capable of being impregnated with palladium, gold and a potassium promoter and that are inert under the conditions used to produce alkenyl alkanoates, such as vinyl acetate. Illustrative of such support particles are particulate silica, alumina, and silica-aluminas. Silica is the preferred support. The support preferably has a surface area from 100 to 800 square meters per gram. Silica beads of an average diameter of 5 to 6 mm, a surface area of 150 to 200 square meters per gram and a pore volume of 0.6 to 0.7 ml/g, such as "KA-160" sold by Sud Chemie AG, is an example of a most preferred support material (Khanmamedova, column 5, lines 28-40). According to Kyripoulos, KA-160 has 91.8 wt.% SiO2 and 3.30 or 3.60 wt.% Al2O3 (reading upon the alumina is present in the catalyst from about 1.0 wt.% to about 3.0 wt.%) (Kyripoulos, page 20, Table 3.1) and BET (i.e., Brunauer-Emmett-Teller) surface area of about 160 m2/g (Kyripoulos, page 19, 1st paragraph).
Khanmamedova further discloses the catalysts are of the shell type in which the metals are located within the outer 0.10-0.15 mm of the 5-mm diameter spheres (i.e., spheres of KA-160, the support material) (Khanmamedova, column 9, 1st paragraph), which reads upon a catalytic layer disposed within the support adjacent to the external surface.
Khanmamedova further discloses the active component is palladium; generally another metal, gold, and a promoter, potassium acetate are added to the catalyst; the catalysts are of the shell type in which the metals are located within the outer 0.10-0.15 mm of the 5-mm diameter spheres (i.e., a catalytic layer has an average thickness from 100 µm to 150 µm) (Kyripoulos, column 9, lines 1-7), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Khanmamedova further discloses potassium acetate is preferred as the promoter and is preferably added to the extent of about 5-12 wt.%, of the weight of the reduced catalyst (Khanmamedova, column 8, 3rd paragraph). According to Kyripoulos, KA-160 has bulk density of 545 to 583 g/L (i.e., 545 to 583 kg/m3) (Kyripoulos, page 20, Table 3.1). With the bulk density value, it can be estimated that the content of potassium acetate of about 5~12 wt.%, of the weight of the reduced catalyst corresponds to 27.6 to 79.5 kg/m3 ((5~12 wt.%)*(524~583 kg/m3)/(1-(5~12 wt.%)) = 27.6 to 79.5 kg/m3), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Furthermore, given that Khanmamedova, taken in view of evidence by Kyripoulos, discloses a catalyst support material, KA-160, which has a BET (i.e., Brunauer-Emmett-Teller) surface area of about 160 m2/g; and the catalysts are of the shell type in which the metals are located within the outer 0.10-0.15 mm of the 5-mm diameter spheres (i.e., a thin layer on the surface) (Kyripooulos, column 9, lines 1-7), the catalyst (i.e., including both the catalyst support material and the catalyst of the shell type) would have a Brunauer-Emmett-Teller surface area that is at least similar to that of the support material of about 160 m2/g.

Khanmamedova does not explicitly disclose a geometric surface area per packed bed volume from about 550 m2/m3 to about 1500 m2/m3.

With respect to the difference, Reitzmann teaches a shaped catalyst body for the catalytic conversion of organic and inorganic components in fixed-bed reactors, wherein the shaped catalyst body is formed as cylinder with a base, a cylinder surface, a cylinder axis and at least one continuous opening running parallel to the cylinder axis, and the base of the cylinder has at least four corners (Reitzmann, Abstract). Reitzmann specifically teaches that according to a further preferred embodiment of the shaped catalyst body, the ratio of the geometric surface area of the shaped body to the volume of the shaped body is approximately 1 to 1.8 mm-1 (i.e., 1000 to 1800 m2/m3) (Reitzmann, [0042]); and the shaped bodies preferably have a height of from approximately 2 to 20 mm, in particular from 3 to 10 mm (Reitzmann, [0036]).
According to Dorai, mean void fraction of a fixed bed (i.e., a packed bed) with cylinders of 6-10 mm is 0.420 – 0.540 (Dorai, page 1338, Table 1). Therefore, it can be derived that the ratio of the geometric surface area of the shaped body to the volume of the shaped body of approximately 1 to 1.8 mm-1 (i.e., 1000 to 1800 m2/m3) corresponds to a geometric surface area per packed bed volume of approximately 460 ~1044 m2/m3 ((1000 ~ 1800)*(1-(0.420~0.540)=460 ~1044 m2/m3).

As Reitzmann expressly teaches, a shaped catalyst body for the catalytic conversion of organic and inorganic compounds which is improved compared with the state of the art and in particular allows catalytic conversions of organic and inorganic compounds with a higher selectivity and with a higher productivity (Reitzmann, [0017]); furthermore, surprisingly the maximum temperature in the catalyst bed (hot spot temperature) is lower with shaped catalyst bodies of embodiments than with known shaped catalyst bodies (Reitzmann, [0024]).
Reitzmann is analogous art as Reitzmann is drawn to a shaped catalyst for the catalytic conversion of organic and inorganic components in fixed-bed reactors.
In light of the motivation of a shaped catalyst body as taught by Reitzmann, it therefore would have been obvious to a person of ordinary skill in the art to shape the catalyst of Khanmamedova into a shaped catalyst body with a geometric surface area per packed bed volume of approximately 460 – 1044 m2/m3, as taught by Reitzmann, in order to achieve catalyst conversion with a higher selectivity and with a higher productivity and also a lower maximum temperature in the catalyst bed. A shaped catalyst body with a geometric surface area per packed bed volume of approximately 460 – 1044 m2/m3 overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 4, as applied to claim 1, Khanmamedova further discloses the shell impregnated catalyst of Pd-Au are produced on a silica support to have a Pd loading of 1.8 to about 7.2 g/L of catalyst and a Pd:Au weight ratio of 8:2 to 2:8 (Khanmamedova, column 3, bottom paragraph), which corresponds to a Au loading of 0.45 about 28.8 g/L of catalyst (1.8/(8/2)=0.45 g/L to 7.2*(8/2)=28.8 g/L), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, as applied to claim 1, Khanmamedova further discloses the shell impregnated catalyst of Pd-Au are produced on a silica support to have a Pd:Au weight ratio of 8:2 to 2:8 (Khanmamedova, column 3, bottom paragraph), which encompasses the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 6, as applied to claim 1, Khanmamedova further discloses the support preferably has a surface area from 100 to 800 square meters per gram, which encompasses the range of the present claim (Khanmamedova, column 5, 3rd paragraph). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, although there is no disclosure that the test method is conformity with the Brunauer-Emmett-Teller surface area, given that Khanmamedova discloses the surface area as the presently claimed and absent evidence criticality how the surface area is measured, it is an examiner's position that the surface area disclosed by Khanmamedova to meet the claim limitation.
	
	
Regarding claim 7, as applied to claim 1, according to the specification, void fraction is the measure of the empty space in the catalyst and between individual catalysts when packed in a fixed bed (specification, [0036]). Khanmamedova in view of Reitzmann, and taken in view of evidence by Kyripooulos and Dori teaches mean void fraction of a fixed bed (i.e., a packed bed) with cylinders of 6-10 mm is 0.420 – 0.540 (i.e., 42% to 55%) (Dorai, page 1338, Table 1). 
Furthermore, Khanmamedova in view of Reitzmann, and taken in view of evidence by Kyripooulos and Dori further teaches in one embodiment of the shaped catalyst body the external diameter of the cylinder or the distance between two opposing recesses can be approximately 3 to 10 mm; preferably 5 to 8 mm, the diameter of the opening or openings of the shaped catalyst body can be 0.5 to 4 mm (Reitzmann, [0039]), which corresponds to a volume fraction of the opening (i.e., a void) of the shaped catalyst body (including the opening) to be 0.3% to 50% (3.14*(0.5/2)^2/8^2= 0.3% to 3.14*(4/2)^2/5^2= 50%).
Therefore, the void fraction of the catalyst of Khanmamedova in view of Reitzmann, and taken in view of evidence by Kyripooulos and Dori is 42.2% to 77% (0.42+(1-0.42)*0.3%= 42.2% to 0.54+(1-0.54)*50%= 77%), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 8, as applied to claim 1, Khanmamedova further discloses all catalysts consist of a commercial silica type support; KA-160 marketed by Sud Chemie. The active component is palladium. Generally another metal, gold, and a promoter, potassium acetate are added to the catalyst. The catalysts are of the shell type in which the metals are located within the outer 0.10-0.15 mm of the 5-mm diameter spheres (Khanmamedova, column 9, 1st paragraph). According to according to Kyripooulos, KA-160 is substantially free of Pd, Au and KOAc (Kyripooulos, page 20, Table 3.1).

Regarding claim 14, as applied to claim 11, Khanmamedova further discloses the shell impregnated catalyst of Pd-Au are produced on a silica support to have a Pd loading of 1.8 to about 7.2 g/L of catalyst and a Pd:Au weight ratio of 8:2 to 2:8 (Khanmamedova, column 3, bottom paragraph), which corresponds to a Au loading of 0.45 about 28.8 g/L of catalyst (1.8/(8/2)=0.45 g/L to 7.2*(8/2)=28.8 g/L), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 15, as applied to claim 11, Khanmamedova further discloses the shell impregnated catalyst of Pd-Au are produced on a silica support to have a Pd:Au weight ratio of 8:2 to 2:8 (Khanmamedova, column 3, bottom paragraph), which encompasses the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 18, as applied to claim 16, Khanmamedova further discloses the shell impregnated catalyst of Pd-Au are produced on a silica support to have a Pd loading of 1.8 to about 7.2 g/L of catalyst and a Pd:Au weight ratio of 8:2 to 2:8 (Khanmamedova, column 3, bottom paragraph), which corresponds to a Au loading of 0.45 about 28.8 g/L of catalyst (1.8/(8/2)=0.45 g/L to 7.2*(8/2)=28.8 g/L), which overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, as applied to claim 16, Khanmamedova further discloses the shell impregnated catalyst of Pd-Au are produced on a silica support to have a Pd:Au weight ratio of 8:2 to 2:8 (Khanmamedova, column 3, bottom paragraph), which encompasses the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20, as applied to claim 16, Khanmamedova further discloses the support preferably has a surface area from 100 to 800 square meters per gram, which encompasses the range of the present claim (Khanmamedova, column 5, 3rd paragraph). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, although there is no disclosure that the test method is conformity with the Brunauer-Emmett-Teller surface area, given that Khanmamedova discloses the surface area as the presently claimed and absent evidence criticality how the surface area is measured, it is an examiner's position that the surface area disclosed by Khanmamedova to meet the claim limitation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khanmamedova and Reitzmann as applied to claim 1 above, and further in view of Dellamorte et al., US 2014/0039218 A1 (Dellamorte).
Regarding claim 6, as applied to claim 1, Khanmamedova in view of Reitzmann does not explicitly disclose wherein the catalyst of claim 1, wherein the Brunauer-Emmett-Teller surface area of the catalyst is from about 200 m2/g to about 250 m2/g.
With respect to the difference, Dellamorte teaches catalyst composites comprising a support comprising silica and about 1 to about 3 wt-% alumina, wherein the support has a surface area of about 175 to about 300 m2/g; and an eggshell layer on the support comprising Pd and Au (Dellamorte, Abstract). Dellamorte specifically teaches catalysts with a surface area of about 200 to 250 m2/g (Dellamorte, claim 3).
As Dellamorte expressly teaches, using a similar procedure outlined for comparative Example C1, Example 3 (which has a higher surface area, e.g., 225 m2/g of Example 3, comparing to 150 m2/g of Example C1) provides much more active catalysts than the comparative example (Dellamorte, [0044], [0050] and [0062]).
Dellamorte is analogous art as Dellamorte is drawn to catalyst composites comprising a support comprising silica and an eggshell layer on the support comprising Pd and Au.
In light of the motivation of having a catalyst of higher surface area, e.g., about 200 to 250 m2/g as taught by Dellamorte, it therefore would have been obvious to a person of ordinary skill in the art to adopt a higher surface area for the catalyst of Khanmamedova in view of Reitzmann, such as about 200 to 250 m2/g, in order to provide much more active catalysts, and thereby arrive at the claimed invention. 
	
Furthermore, although there is no disclosure that the test method is conformity with the Brunauer-Emmett-Teller surface area, given that Khanmamedova in view of Reitzmann and Dellamorte discloses the surface area as the presently claimed and absent evidence criticality how the surface area is measured, it is an examiner's position that the surface area disclosed by Khanmamedova in view of Reitzmann and Dellamorte to meet the claim limitation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khanmamedova and Reitzmann as applied to claim 16 above, and further in view of Dellamorte.
Regarding claim 20, as applied to claim 16, Khanmamedova in view of Reitzmann does not explicitly disclose wherein the catalyst of claim 1, wherein the Brunauer-Emmett-Teller surface area of the catalyst is from about 200 m2/g to about 250 m2/g.
With respect to the difference, Dellamorte teaches catalyst composites comprising a support comprising silica and about 1 to about 3 wt-% alumina, wherein the support has a surface area of about 175 to about 300 m2/g; and an eggshell layer on the support comprising Pd and Au (Dellamorte, Abstract). Dellamorte specifically teaches catalysts with a surface area of about 200 to 250 m2/g (Dellamorte, claim 3).
As Dellamorte expressly teaches, using a similar procedure outlined for comparative Example C1, Example 3 (which has a higher surface area, e.g., 225 m2/g of Example 3, comparing to 150 m2/g of Example C1) provides much more active catalysts than the comparative example (Dellamorte, [0044], [0050] and [0062]).
Dellamorte is analogous art as Dellamorte is drawn to catalyst composites comprising a support comprising silica and an eggshell layer on the support comprising Pd and Au.
In light of the motivation of having a catalyst of higher surface area, e.g., about 200 to 250 m2/g as taught by Dellamorte, it therefore would have been obvious to a person of ordinary skill in the art to adopt a higher surface area for the catalyst of Khanmamedova in view of Reitzmann, such as about 200 to 250 m2/g, in order to provide much more active catalysts, and thereby arrive at the claimed invention. 
	
Furthermore, although there is no disclosure that the test method is conformity with the Brunauer-Emmett-Teller surface area, given that Khanmamedova in view of Reitzmann and Dellamorte discloses the surface area as the presently claimed and absent evidence criticality how the surface area is measured, it is an examiner's position that the surface area disclosed by Khanmamedova in view of Reitzmann and Dellamorte to meet the claim limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 8, 2022